EXHIBIT 99.6 PRETIUM RESOURCES INC. MANAGEMENT’S DISCUSSION AND ANALYSIS SIX MONTHS ENDED JUNE 30, 2011 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the audited consolidated financial statements of Pretium Resources Inc. (“Pretivm”, “we” or “us”) for the year ended December 31, 2010, and the unaudited condensed consolidated financial statements for the three and six months ended June 30, 2011, as publicly filed on the System for Electronic Document Analysis and Retrieval (SEDAR) website at www.sedar.com. We report in accordance with International Financial Reporting Standards (“IFRS”) and the following disclosure, and associated condensed consolidated interim financial statements, are presented in accordance with IFRS. This MD&A is prepared as of August 11, 2011 and includes certain statements that may be deemed “forward-looking statements”.We direct investors to the section “Risks and Uncertainties” and to page 17 for a statement on forward-looking information included within this MD&A. Additional information relating to us, including our 2010 Annual Information Form, is available free of charge on the SEDAR website at www.sedar.com. Our Business We were incorporated on October 22, 2010 under the laws of the Province of British Columbia for the acquisition, exploration and development of precious metal resource properties in the Americas.Our initial projects are the Brucejack Project and the Snowfield Project (together, the “Projects”), which are advanced stage exploration projects located in northwestern British Columbia.We intend to continue exploration of these projects with a focus on expanding and increasing the quality of resources and advancing engineering studies on the higher grade underground and open pit opportunities at the projects. 2nd Quarter Highlights and Significant Events · On April 8, 2011, Silver Standard completed a secondary offering (the “Secondary Offering”) of 11,500,000 units at a price of $10.00 per unit.Each unit consisted of one of our common shares owned by Silver Standard and one-half of one common share purchase warrant of Pretivm, with each whole warrant exercisable for a period of one year to purchase one of our common shares owned by Silver Standard at a price of $12.50.The warrants expire at 4:00 p.m. (Vancouver time) on April 7, 2012.We did not receive any of the proceeds from the Secondary Offering and will not receive any of the proceeds from the exercise of the warrants. · On May 9, 2011, we announced agreements with Seabridge Gold Inc. (“Seabridge”) to cooperate in advancing our Brucejack and Snowfield Projects and Seabridge’s KSM Project, which together represent the largest undeveloped gold resource in North America. Of note, we have agreed with Seabridge to complete an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation. This study is expected to be completed in the fourth quarter of this year. 1 · On May 12, 2011, we announced that, based on a combination of gravity concentration and conventional leaching of a bulk flotation concentrate producing doré, precious metal recoveries from the higher-grade Brucejack mineralization are estimated as follows: o Gold recoveries range from 92% to 95%, with recoveries increasing with grade for sample grades ranging from 6 grams per tonne gold to 14 grams per tonne gold. o Silver recoveries range from 73% to 76%, with recoveries increasing with grade for sample grades ranging from 20 grams per tonne silver to 120 grams per tonne silver. · On June 2, 2011, we announced positive results from a National Instrument 43-101 compliant Preliminary Economic Assessment (“PEA”) for the high-grade gold and silver resources identified to date at our Brucejack Project.PEA highlights include: o Base Case estimated pre-tax Net Present Value (5% discount) of US$662 million and internal rate of return of 27.1%, using US$1,100/oz gold and US$21/oz silver; o Annual average production for first ten years of 173,200 ounces of gold and 1.12 million ounces of silver; o Mine life of 16 years, with an average processing rate of 1,500 tonnes/day; o Estimated capital cost, including contingencies, of US$281.7 million. · On June 8, 2011, we announced that one of the first holes drilled in the 2011 Brucejack Project exploration program encountered the highest-grading gold intersection to date on the property.Selected intercepts from the first 85 meters drilled of hole SU-115, in the Valley of the Kings Zone, include: o 0.6 meterswith uncut grades of 18,755 grams of gold and 9,312 grams of silver per tonne (2.0 feet averaging 547.1 ounces gold and 271.6 ounces of silver per ton); o 1.3 meterswith uncut grades of 1,005 grams of gold and 577 grams of silver per tonne (4.2 feet averaging 29.3 ounces gold and 16.8 ounces of silver per ton); o 0.5 meters with uncut grades of 4,209 grams of gold and 2,040 grams of silver per tonne (1.6 feet averaging 122.8 ounces gold and 59.5 ounces of silver per ton). · In June 2011, we announced a private placement of 1,390,000 flow-through common shares at a price of $10.85 per share for aggregate gross proceeds of $15,081,500. The private placement closed on July 15, 2011. 2 · On July 7, 2011, we announced that initial results from the 2011 drill program at our Brucejack Project confirm the continuity of high-grade gold mineralization in the Valley of the Kings Zone and the potential for high-grade mineralization at the Bridge Zone. · On July 27, 2011, we announced that drill results from its Brucejack Project continue to demonstrate the continuity of high-grade gold mineralization in the Valley of the Kings Zone, with mineralization now defined over a length of 400 meters extending from surface to depths of 600 meters below surface. The mineralization remains open at depth and to the east. We also announced that drilling has identified at least one high-grade gold structure in the Gossan Hill Zone. Operations Brucejack Project The Brucejack Project is located approximately 950 km northwest of Vancouver, British Columbia and 65 km north-northwest of Stewart, British Columbia and is comprised of six mineral claims totalling 3,199.28 hectares in area.During April 2011, we opened the camp at site and commenced an expansion of the camp so that it could accommodate up to 120 people.By the end of May 2011, five drills had been mobilized to site and had commenced drilling with an additional three drills mobilized to site early in June.By the end of June 2011, a total of 51 drill holes had been completed or were in progress comprising approximately 18,564 meters of drilling.Over 70,000 meters of drilling is expected to be completed during the 2011 drill program. Exploration Program The 2011 drill program now underway has been designed to concentrate on the known areas of high-grade gold mineralization with the intention of (a) tightening the drill spacing to increase the level of confidence to move Inferred mineral resources to Measured and Indicated mineral resource categories and to improve knowledge of the continuity of the high-grade mineralization for the Valley of the Kings and other high-grade zones (b) testing the high-grade mineralization to depths greater than the current 600 metres and (c) following up on a number of high-grade intercepts encountered in the 2009 and 2010 drill programs that are not sufficiently defined to be included in the high-grade resource. The first area of focus for the 2011 program has been drilling of the Valley of the Kings Zone, where previous drilling encountered multi-kilogram gold intersections in parallel zones.The 2011 drill program continues to encounter multi-kilogram gold intersections in the Valley of the Kings Zone and a significant number of gold intersections have assay results higher than the grade cap of 130 grams per tonne gold used in the current Brucejack mineral resource estimate (see news release dated February 22, 2011). Other priorities for 2011 include testingforextensions oftheWestZonefootwall, anewareaof mineralizationdefined in2010,as wellas testingfor high-grade structures located within the Bridge and Gossan Hill zones.This year's drilling at both the Bridge Zone and Gossan Hill zone has encountered high-grade gold as well as significant values over broad widths. Drilling indicates that Gossan Hill has the potential to host several high grade structures associated with broader envelopes of bulk tonnage mineralization. The Valley of the Kings Zone is located 500 meters southwest of the West Zone, and the Gossan Hill Zone is located 300 meters north of the West Zone. 3 The 2011 program will also test new exploration targets along the length of the six-kilometer Brucejack Fault trend, from south of the Bridge Zone up to the southern limit of the Snowfield Project. Preliminary Economic Assessment The results of the PEA were announced by a news release on June 2, 2011, and the PEA was filed on www.sedar.com on June 7, 2011.The PEA contemplates an average processing rate of 1,500 tonnes/day over a 16 year mine life, an estimated capital cost, including contingencies, of US$281.7 million, and average annual production for the first ten years of 173,200 ounces of gold and 1.12 million ounces of silver.The Base Case estimated pre-tax Net Present Value (5% discount) is US$662 million, with an internal rate of return of 27.1%. Economic Evaluation A summary of pre-tax financial outcomes using three metal price scenarios, including spot metals prices at the time of completion of the PEA, is presented below: Summary of Brucejack High-Grade Pre-Tax Economic Results Alternate Case Base Case Spot Prices at May 27, 2011 Gold price (US$/ounce) $ $ $ Silver Price (US$/ounce) $ $ $ Net Cash Flow $512 million $1.079 billion $2.133 billion Net Present Value (5.0% discount rate) $255 million $662 million $1.416 billion Internal Rate of Return % % % Payback 6.6 years 4.2 years 2.5 years Exchange Rate (US$:C$) $ $ $ Production and Processing The Brucejack high-grade project is planned to commence as an underground mining operation, with small-scale open pit mining commencing near the depletion of the underground mining inventory.The estimated underground mining inventory is comprised of 6.16 million tonnes of mineralized material with an average mill feed grade of 10.5 grams per tonne gold and 87.26 grams per tonne silver.The remaining inventory is comprised of 2.26 million tonnes of mineralized material from the open pits with an average mill feed grade of 3.35 grams per tonne gold and 35.95 grams per tonne silver. The mining inventory is based on the Brucejack Project 5.0 g/t gold-equivalent cut-off mineral resource estimate dated February 22, 2011 (see news release dated February 22, 2011). 4 The PEA is preliminary in nature and includes inferred mineral resources that are considered too speculative geologically to have the economic considerations applied that would enable them to be categorized as mineral reserves.Mineral resources that are not mineral reserves do not have demonstrated economic viability.There is no certainty that the PEA will be realized. Gold-silver doré will be produced using a combination of conventional bulk sulphide flotation, gravity concentration and cyanidation, with gold and silver recovery by the Merrill-Crowe process.A total of 2.16 million ounces of gold and 14.72 million ounces of silver will be produced over the life of mine. The following table summarizes the production and processing parameters: Projected Production and Processing Summary Mine Type Underground(1) Total Production 8.42 million tonnes(2) Processing Rate 1,500 tonnes per day Gold Silver Average Mill Feed Grade 8.58 grams per tonne 73.47 grams per tonne Average Metal Recoveries 93% 74% Average Annual Production (ounces) Years 1-10 1.12 million LOM (16 years) Total Production (ounces): Years 1-10 1.73 million 11.15 million LOM (16 years) 2.16 million 14.72 million (1)Underground mining for first 12 years followed by small-scale open pit mining. (2)Includes underground and open pit production. Capital and Operating Costs The total estimated capital cost for the Brucejack high-grade project is US$281.7 million and the estimated operating costs are C$158.36 per tonne milled for underground mining and C$68.77 per tonne milled for open pit operation.The following tables summarize the cost components: Capital Costs Summary Operating Costs Summary Capital Costs (US$ million) Operating Costs (C$/t milled) Underground Open Pit Direct Costs Mining Indirect Costs Processing Owner’s Costs General & Administrative Contingencies Plant Services Total Capital Cost Total Operating Cost 5 Road Construction Work has commenced on the access road to the Brucejack Project. The access road connects to Highway 37 in northwest British Columbia, along which BC Hydro is constructing the Northwest Transmission Line. Permitting We have received the permits necessary to continue with our exploration of the Brucejack Project and to commence construction and rehabilitation of the access road to the Brucejack Project. Project Update Upon completion of the 2011 drill program now underway at Brucejack, a new mineral resource estimate will be prepared, which will form the basis for an updated preliminary economic assessment on the high-grade gold and silver resources. Concurrent with the preparation of an updated preliminary economic assessment, which is planned to commence in the fourth quarter of this year, we will either proceed with a pre-feasibility study or advance directly to a full feasibility study for the Brucejack Project high-grade development opportunity.In addition to the engineering studies planned for the high-grade development opportunity, we plan to undertake a preliminary economic assessment on an integrated high-grade underground and bulk tonnage, open pit project that incorporates a greater amount of the mineral resources at the Brucejack Project than contemplated in the PEA. Snowfield Project The Snowfield Project borders the Brucejack Project to the north and is comprised of one mineral claim with an area of 1,267.43 hectares.We have not carried out any activities at the Snowfield Project since we acquired it in December 2010, other than environmental studies in conjunction with the Brucejack Project, and have focused our efforts on completing an updated mineral resource estimate for the project (see news release dated February 23, 2011), examining alternatives for advancing the project and negotiating cooperation agreements with Seabridge Gold Inc. (“Seabridge”). Joint Snowfield/ KSM Engineering Studies We have entered into a confidentiality and cooperation agreement with Seabridge that, amongst other things, provides for the completion of an engineering study examining the economics of combining our Snowfield Project and Seabridge’s KSM Project as a single operation.On completion of the study, which is expected to be completed in the fourth quarter of this year, we will determine how best to advance our Snowfield Project to maximize shareholder value. We have also entered into a mutual access agreement with Seabridge that (a) gives Seabridge access to our Snowfield Project and us access to Seabridge’s KSM Project for the stripping of overburden and (b) provides us with road access to the Brucejack and Snowfield Projects over Seabridge’s KSM Project lands. 6 Permitting We have received the permit necessary to continue with exploration of the Snowfield Project. Additional Claims Our additional claims border the Brucejack and Snowfield Projects to the east and comprise over 70,000 hectares, providing further exploration potential to supplement the value we are creating at Brucejack and Snowfield. Selected Financial Information Basis of Presentation The following financial data has been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretation Committee (“IFRIC”) and are expressed in Canadian dollars unless otherwise stated. We adopted IFRS since inception. As a result, there was no conversion from Canadian GAAP and no transitional impact on our accounting practices. Our significant accounting policies are outlined in Note 2 in the notes to our audited consolidated financial statements for the year ended December 31, 2010. We have chosen to defer all exploration and evaluation costs relating to the Projects. We have followed these accounting policies consistently throughout the quarter. Selected Annual Information Selected consolidated annual financial information for 2010, the year of our incorporation, is as follows. Net sales Nil Loss per share $ Loss for the period $ Total assets $ Long-term liabilities Nil Cash dividends Nil Results of Operations Our operations commenced October 22, 2010, and accordingly there are no comparative figures. Loss for the three month period ended June 30, 2011 was $3,741,933 and is largely attributed to the fair value of stock options vested of $3,198,299 valued by the Black Scholes model and salaries expense of $370,517.Loss for the six month period ended June 30, 2011 was $9,818,164 and is largely attributed to the fair value of stock options vested of $8,586,079 and salaries expense of $601,542.During the first quarter of the year we focused on hiring individuals with the required skills to advance our business. Stock options were granted to these employees and consultants as compensation. We expense the fair value of these stock option issuances over the vesting period. 7 Our operations and business are not driven by seasonal trends, but rather the achievement of project milestones such as the achievement of various technical, environmental, socio-economic and legal objectives, including obtaining the necessary permits, completion of pre-feasibility and final feasibility studies, preparation of engineering designs, as well as receipt of financings to fund these objectives. On April 1, 2011, we commenced charging all direct geological and engineering payroll and related stock compensation costs to the properties upon the commencement of activities on the properties; this resulted in a reallocation of overhead expenditures of $70,000 in the quarter compared to the previous quarter and $444,488 in share-based compensation was allocated to the properties. We expect that the expenditures will be consistent in future periods, subject to any material changes in exploration and development activities. Summary of Quarterly Results Selected consolidated financial information for the preceding three quarters are as follows: 2011 Q2 2011 Q1 2010 Q4 Total revenue Nil Nil Nil Loss $ $ $ Loss per share $ $ $ Loss per share – fully diluted $ $ $ Liquidity and Capital Resources Our cash and cash equivalents as at December 31, 2010 and June 30, 2011 were $48,533,766 and $35,947,490, respectively. To date, our source of funding has been the issuance of equity securities for cash. Our working capital as at June 30, 2011 was $35,296,258 compared to $8,387,422 as at December 31, 2010. Working capital items, other than cash and cash equivalents consisted of accounts payable and accrued liabilities of $3,176,614 on June 30, 2011 and $40,884,915 on December 31, 2010.At December 31, 2010, accrued liabilities included a convertible promissory note payable to Silver Standard in the amount of $39,753,000.During the first quarter, we paid Silver Standard $18,000,000 and issued to Silver Standard 3,625,500 of our common shares in settlement of the convertible promissory note. Subsequent to the end of the second quarter, we completed a private placement of 1,390,000 flow-through common shares at a price of $10.85 per share for aggregate gross proceeds of $15,081,500. With the current planned expenditures on our Projects, we believe we have sufficient working capital to meet our administrative overhead and fund our planned exploration programs through 2012. We do not have any long term debt. 8 Cash used in operating activities for the six month period ended June 30, 2011 was $3,876,433 of which $1,202,623 was expended primarily on administration costs in the period, including salaries of $601,542, investor relations of $306,150 and professional fees of $253,093. The balance is primarily due to funding the recoverable amount from Silver Standard in the amount of $475,411, an HST receivable increase of $1,141,026 and funds paid on the balance of payables for the period ended December 31, 2010. Cash used in investing activities in the six months period ended June 30, 2011 was $8,709,843, net of accounts payable, which was incurred in respect of exploration activities at the Projects described under Operations above for $6,862,159.Included in exploration activities is $1,125,100, which was used for the payment for certain mineral rights to the east of our Brucejack and Snowfield Projects. Under the terms of the agreement with Silver Standard for the acquisition of the Brucejack and Snowfield Projects, we were granted the option to acquire for nominal consideration Silver Standard's interest in contiguous mineral and property rights, including certain mineral rights under option to Silver Standard, located to the east of the Projects, and to assume all related liabilities.In January 2011, we spent $100 to exercise the option with Silver Standard and spent $1,125,000 to exercise the option held by Silver Standard to certain mineral rights to the east of the Projects. Other investing activities included $1,131,478 to acquire exploration machinery and $386,206 on the purchase of software and the set up of the administrative office.A further $330,000 has been expended to post reclamation bonds as required by the permits issued for our project activities. We earned interest income on our cash balance for the 6 months period ended June 30, 2011 of $220,481, and other income of $250,000 relating to our support of the Secondary Offering. We have recorded a receivable from Silver Standard of $1,075,411 representing Silver Standard’s agreed share of the costs of our initial public offering and the Secondary Offering. For the six months ended June 30, 2011, we paid $475,411 on behalf of Silver Standard for consulting and legal expenses in connection with our initial public offering and the Secondary Offering. All costs and expenses of the recently completed Secondary Offering will be paid for by Silver Standard. Development of any of our mineral properties will require additional equity and possibly debt financing. As we are an exploration stage company, we do not have revenues from operations and, except for interest income from our cash and cash equivalents, we rely on equity funding for our continuing financial liquidity. Our access to financing is always uncertain. There can be no assurance of continued access to significant equity funding. 9 Commitments, Contingencies and Off-Balance Sheet Arrangements We have no material long term debt, capital lease obligations, operating leases or any other long term obligations, other than a commitment for offices lease and operating costs that require minimum payments in the aggregate as follows: Fiscal 2011 $ Fiscal 2012 $ Fiscal 2013 $ Fiscal 2014 $ Fiscal 2015 $ Nil Total lease commitments $ Related Party Transactions Our acquisition of the Brucejack and Snowfield Projects from Silver Standard and the completion of the Secondary Offering resulted in Silver Standard owning 28.86% of our issued shares at June 30, 2011. Prior to the completion of our initial public offering, Silver Standard agreed to pay certain share issuance costs related to the initial public offering.During the first quarter, we entered into an agreement with Silver Standard under which Silver Standard agreed to pay all costs and expenses we incurred in completing the Secondary Offering.At June 30, 2011, we had a receivable balance from Silver Standard of $1,075,411 relating to our initial public offering and the Secondary Offering. We have entered into employment agreements with each of our President and CEO (the (“CEO”), Chief Development Officer and Vice President (the “CDO”) and Chief Exploration Officer and Vice President (the “CExO”).Under the employment agreements: our CEO receives a base salary of $400,000 per year, benefits and an annual performance bonus of 0.25% of the annual increase in our market capitalization, provided the increase in market capitalization is 10% or more; and our CDO and CExO each receive a base salary of $300,000 per year, benefits and an annual bonus determined at the discretion of our Board.Our CEO, CDO and CExO are also entitled, on termination without cause, to twenty-four months’ salary and two years’ annual performance bonus as a termination benefit. Critical Accounting Estimates Our significant accounting policies are presented in Note 2 in the notes to the consolidated financial statements for the year ended December 31, 2010. The preparation of these consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of expenses during the reporting period. Actual outcomes could differ from these estimates. The consolidated financial statements include estimates which, by their nature, are uncertain. The impacts of such estimates are pervasive throughout the consolidated financial statements, and may require accounting adjustments based on future occurrences. Revisions to accounting estimates are recognized in the period in which estimate is revised and future periods if the revision affects both current and future periods. 10 Significant assumptions about the future and other sources of estimation uncertainty at the financial position reporting date, that could result in a material adjustment to the carrying amounts of assets and liabilities, in the event that actual results differ from assumptions made include, but are not limited to, the following: i) the carrying value of the investment in the Projects and the recoverability of the carrying value included in the statement of financial position; ii) the composition of deferred income tax liabilities included in the statement of financial position. iii) The estimation of stock based compensation. 1) Mineral resources and reserves, and the carrying values of our investment in the Projects Mineral resources and reserves are estimated by professional geologists and engineers in accordance with recognized industry, professional and regulatory standards. These estimates require inputs such as future metals prices, future operating costs, and various technical geological, engineering, and construction parameters. Changes in any of these inputs could cause a significant change in the resources and reserves estimates which in turn could have a material effect on the carrying value of our investment in the Projects. 2) Impairment analysis of assets At each financial reporting date the carrying amounts of our assets are reviewed to determine whether there is any indication that those assets are impaired. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell and value in use. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in the profit or loss for the period. For the purposes of impairment testing, exploration and evaluation assets are allocated to cash-generating units to which the exploration activity relates. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash generating unit to which the asset belongs. Recoverability of the carrying amount of the exploration and evaluation assets is dependent on successful development and commercial exploitation, or alternatively, sale of the respective assets. 11 Changes in any of the assumptions used to determine impairment testing could materially affect the results of the analysis. At June 30, 2011, we reviewed the carrying value of its assets and determined that there were no indicators of impairment. 3) Restoration, rehabilitation, and environmental obligations An obligation to incur restoration, rehabilitation and environmental costs arises when environmental disturbance is caused by the exploration or development of a mineral property interest. Such costs arising from the decommissioning of plant and other site preparation work, discounted to their net present value, are provided for and capitalized at the start of each project to the carrying amount of the asset, along with a corresponding liability as soon as the obligation to incur such costs arises. The timing of the actual rehabilitation expenditure is dependent on a number of factors such as the life and nature of the asset, the operating license conditions, and when applicable the environment in which the mine operates. Discount rates using a pre-tax rate that reflect the time value of money are used to calculate the net present value. These costs are charged against profit or loss over the economic life of the related asset, through amortization using either the unit-of-production or the straight line method. The corresponding liability is progressively increased as the effect of discounting unwinds creating an expense recognized in profit or loss. Decommissioning costs are also adjusted for changes in estimates. Those adjustments are accounted for as a change in the corresponding capitalized cost, except where a reduction in costs is greater than the unamortized capitalized cost of the related assets, in which case the capitalized cost is reduced to nil and the remaining adjustment is recognized in profit or loss. Our operations may in the future be, affected from time to time in varying degree by changes in environmental regulations or changes in estimates used in determining restoration and rehabilitation obligations. Both the likelihood of new regulations or degree of changes in estimates and their overall effect upon us are not predictable. At June 30, 2011, we had no material restoration, rehabilitation and environmental obligations as the disturbance to date is minimal. 4) Share-based compensation expense From time to time, we grant share purchase options to directors, employees and service providers. We use the Black-Scholes option pricing model to estimate a value of these options. This model, and other models which are used to value options, require inputs such as expected volatility, expected life to exercise, and interest rates. Changes in any of these inputs could cause a significant change in the share-based compensation expense charged in a period. 12 The following weighted average assumptions and inputs were used to estimate the fair value of options granted during the year: · Risk free rate · Expected life · Expected volatility · Grant date share price · Expected dividend yield 5) Income Taxes We use the asset and liability method of accounting for income taxes. Under this method, deferred income tax assets and liabilities are computed based on differences between the carrying amounts of assets and liabilities on the balance sheet and their corresponding tax values, generally using the income tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered. Deferred income tax assets are recognized to the extent that they are considered more likely than not to be realized. The valuation of deferred income tax assets is adjusted, if necessary, by the use of a valuation allowance to reflect the estimated realizable amount. A deferred tax difference would arise on the carrying value of the investment in the Projects as a result of historical transactions. We recognized net deferred tax liabilities as we believe we do not control the timing of the reversal of these temporary differences even though management has made the judgment that the reversal is not expected to occur in the foreseeable future. Changes in Accounting Policies including Initial Adoption Transition to and Initial Adoption of IFRS Effective December 31, 2010, we early adopted IFRS following the exemption received from the applicable Canadian Securities Administrators under National Instrument 52-107, Acceptable Accounting Principles, Auditing Standards and Reporting Currency (“NI 52-107”) on March 17, 2011. Our financial reporting since inception is based on IFRS and accordingly there are no comparative issues relating to Canadian GAAP. Accounting Standards, Interpretations and Amendments to Existing Standards That Are Not Yet Effective We have not yet adopted certain new standards, amendments and interpretations to existing standards, which have been published but are only effective for our accounting periods beginning on after January 1, 2011 or later periods. These include: o IFRS 9, Financial Instruments – Classification and Measurement o IFRS 10, Consolidated Financial Statements o IFRS 11, Joint Arrangements o IFRS 12, Disclosure of Interests in Other Entities 13 We anticipate that the adoption of these standards and interpretations in the future periods will have no material impact on our consolidated financial statements except for additional disclosures. Financial Instruments and Other Instruments Derivative financial instruments: We do not have any derivative financial instruments or non-derivative financial assets. Non-derivative financial liabilities: We have the following non-derivative financial liabilities: amounts payable and other liabilities. Such financial liabilities are recognized initially at fair value net of any directly attributable transaction costs. Subsequent to initial recognition these financial liabilities are measured at amortized cost using the effective interest method. Financial Risk Management We are exposed in varying degrees to a variety of financial instrument related risks.Our Board approves and monitors the risk management processes, inclusive of documented investment policies, counterparty limits, and controlling and reporting structures. The type of risk exposure and the way in which such exposure is managed is provided as follows: Credit Risk Credit risk is our potential loss if a counterparty to a financial instrument fails to meet its contractual obligations. Our credit risk is primarily attributable to our liquid financial assets, including cash and cash equivalents, amounts receivable and balances receivable from related parties. We limit the exposure to credit risk by only investing our cash and cash equivalents with high-credit quality financial institutions in business and saving accounts, guaranteed investment certificates, and in government treasury bills which are available on our demand for our programs. 14 Liquidity Risk Liquidity risk is the risk that we will not be able to meet our financial obligations when they become due.We ensure, as far as reasonably possible, we will have sufficient capital in order to meet short term business requirements, after taking into account cash flows from operations and our holdings of cash and cash equivalents. We believe that these sources will be sufficient to cover the likely short term cash requirements. Our cash and cash equivalents are currently invested in business accounts and guaranteed investment certificates which are available on our demand for our programs. We have no contractual obligations other than current trade payables. Foreign Exchange Risk We have no material foreign exchange risks. Interest Rate Risk We are subject to interest rate risk with respect to our investments in cash and cash equivalents. Our policy is to invest cash at fixed rates of interest and cash reserves are to be maintained in cash and cash equivalents in order to maintain liquidity, while achieving a satisfactory return for shareholders. Fluctuations in interest rates when the cash and cash equivalents mature impact interest income earned. Commodity Price Risk While the value of our core mineral resource properties are related to the price of gold, silver, copper and molybdenum and the outlook for these minerals, we currently do not have any operating mines and hence do not have any hedging or other commodity based risks in respect of our operational activities. Gold, silver, copper, and molybdenum prices historically have fluctuated widely and are affected by numerous factors outside of our control, including, but not limited to, industrial and retail demand, central bank lending, forward sales by producers and speculators, levels of worldwide production, short term changes in supply and demand because of speculative hedging activities, and certain other factors related specifically to gold. Capital Management Our policy is to maintain a strong capital base so as to maintain investor and creditor confidence and to sustain future development of the business. Our capital structure consists of equity, comprising share capital, net accumulated deficit. There were no changes in our approach to capital management during the year. We are not subject to any externally imposed capital requirements. 15 Outstanding Share Data At August 11, 2011, we had the following common shares and share purchase options outstanding. Number of securities Exercise price Remaining Life (years) Common shares Share purchase options $6.00 - $11.01 4.3 - 4.6 Fully diluted Risks and Uncertainties Natural resources exploration and development involves a number of risks and uncertainties, many of which are beyond our control. These risks and uncertainties include, without limitation, the risks discussed elsewhere in this MD&A and those identified in our final short-form prospectus dated April 4, 2011 filed on the SEDAR website at www.sedar.com, which are incorporated by reference in this MD&A. Internal Control over Financial Reporting and Disclosure Controls and Procedures Management’s Report on Disclosure Controls and Procedures Our management, with the participation of its Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures. Based on the results of that evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that as at June 30, 2011 our disclosure controls and procedures were effective in providing reasonable assurance that the information required to be disclosed by us in reports we file is recorded, processed, summarized and reported within the appropriate time periods and forms. Management’s Report on Internal Controls over Financial Reporting Our management is responsible for establishing and maintaining an adequate system of internal controls, including internal controls over financial reporting. Our internal controls include policies and procedures that (a) pertain to the maintenance ofrecords that accurately and fairly reflect, in reasonable detail, the transactions related to acquisition, maintenance and disposition of assets; (b) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with IFRS, and receipts are recorded and expenditures are incurred only in accordance with authorization of management and directors; and (c) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of assets that could have a material effect on financial statements. 16 We have designed our internal risk management and control systems to provide reasonable (but not absolute) assurance of compliance with regulatory matters and to safeguard reliability of the financial reporting and its disclosures.Having assessed the effectiveness of our internal controls over financial reporting, our Chief Executive Officer and Chief Financial Officer believe that:(a) the internal controls over financial reporting are effective and provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with IFRS; and (b) that no material failings in the reporting were discovered in the interim period ended June 30, 2011. Changes in Internal Controls There were no material changes to our internal controls over financial reporting during the interim period ended June 30, 2011 that have materially affected or are reasonably likely to materially affect our internal controls over financial reporting. Our management, including the Chief Executive Officer and Chief Financial Officer, believe that any disclosure controls and procedures or internal controls and procedures, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, they cannot provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been prevented or detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by unauthorized override of the control.The design of any system of control also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Accordingly, because of the inherent limitations in a cost effective control system, misstatements due to error or fraud may occur and not be detected. Statement Regarding Forward-Looking Information This MD&A contains “forward looking information” within the meaning of applicable Canadian securities legislation. Forward looking information may include, but is not limited to, information with respect to the anticipated production and developments in our operations in future periods, our planned exploration and development activities, the adequacy of our financial resources, the estimation of mineral resources, realization of mineral resource estimates, costs and timing of development of the Snowfield Project and Brucejack Project, costs and timing of future exploration, results of future exploration and drilling, timing and receipt of approvals, consents and permits under applicable legislation, our executive compensation approach and practice, the composition of our board of directors and committees, and adequacy of financial resources. Wherever possible, words such as “plans”, “expects” or “does not expect”, “budget”, “scheduled”, “estimates”, “forecasts”, “anticipate” or “does not anticipate”, “believe”, “intend” and similar expressions or statements that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved, have been used to identify forward looking information. 17 Statements concerning mineral resource estimates may also be deemed to constitute forward looking information to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects”, “anticipates”, “plans”, “projects”, “estimates”, “assumes”, “intends”, “strategy”, “goals”, “objectives”, “potential” or variations thereof, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved, or the negative of any of these terms and similar expressions) are not statements of historical fact and may be forward looking information. Forward looking information is subject to a variety of known and unknown risks, uncertainties and other factors that could cause actual events or results to differ from those expressed or implied by the forward looking information, including, without limitation: • risks related to commodity price fluctuations, including gold price volatility; • risks related to the development and operation of a mine or mine property; • risks related to the fact that we are a new company with no mineral properties in production or development and no history of production or revenue; • risks related to development of the Snowfield Project and Brucejack Project as set out in the report entitled “Technical Report and Updated Resource Estimates on The Snowfield-Brucejack Project” dated April 4, 2011 filed on the SEDAR website www.sedar.com; • uncertainties related to title to our mineral properties and surface rights; • risks and uncertainties relating to the interpretation of drill results and the geology, grade and continuity of our mineral deposits; • risks related to governmental regulations, including environmental regulations; • increased costs and restrictions on operations due to compliance with environmental laws and regulations; • uncertainty regarding unsettled First Nations rights and title in British Columbia; • increased costs affecting the mining industry; • increased competition in the mining industry for properties, qualified personnel and management; • risks related to some of our directors’ and officers’ involvement with other natural resource companies; • uncertainty relating to potential inability to attract development partners; • risks related to the delay in obtaining or failure to obtain required permits, or non-compliance with permits that have been obtained; 18 • risks related to integration and transition of our Snowfield Project and Brucejack Project; • risks related to Silver Standard’s share ownership, ability to influence our governance and possible market overhang; • risks related to our ability to obtain adequate financing for our planned exploration and development activities and to complete further exploration programs; • risks related to general economic conditions; • recent market events and conditions; and • currency fluctuations. This list is not exhaustive of the factors that may affect any of our forward-looking information. Although we have attempted to identify important factors that could cause actual results to differ materially from those contained in forward-looking information, there may be other factors that cause results not to be as anticipated, estimated or intended. There can be no assurance that such information will prove to be accurate, as actual results and future events could differ materially from those anticipated in such information. Forward-looking information involves statements about the future and is inherently uncertain, and our actual achievements or other future events or conditions may differ materially from those reflected in the forward-looking information due to a variety of risks, uncertainties and other factors, including, without limitation, those referred to in our final short-form prospectus dated April 4, 2011 filed on the SEDAR website at www.sedar.com. Our forward-looking information is based on the beliefs, expectations and opinions of management on the date the statements are made and we do not assume any obligation to update forward looking information, whether as a result of new information, future events or otherwise, other than as required by applicable law. For the reasons set forth above, prospective investors should not place undue reliance on forward looking information. 19
